DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 7/15/2020. Claims 1-16 are pending and have been considered below.

Supplemental Non-Final office Action
This supplemental Non-Final office action replaces the previous Non-Final rejection mailed on 9/15/2021, with a further rejection to claim 12 under 35 USC 101. Also the period for response is being reset by this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	In claim 12, a "computer-readable storage medium" is being recited; the broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.   Therefore, a transitory computer readable medium would reasonably be 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,7,10,11,12,14,16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salmela et al. (US 2019/0253874).
Regarding claims 1 and 6:

determining, when a service configuration request corresponding to the second SIM card has been detected, whether a data network for the first SIM card has been enabled, wherein the service configuration request is a request to be transmitted via the data network (para 42 partially reproduced herein with emphasis {…primary subscriber entity 200 operatively connected to the service network 140 for example via the radio access network … is enabled..}; para 44 [primary subscriber entity 200 and/or the secondary subscriber entity 400 could be a SIM or an eSIM]; fig 2-5; para 49 {..method for remote provision of the secondary subscriber entity 400 as performed by the primary subscriber entity 200..}); and 
transmitting, when the data network for the first SIM card has been enabled, a service configuration request message for the second SIM card via the data network for the first SIM card (para 50 {..The primary subscriber entity 200 provides a selected subscription type for the secondary subscriber entity 400 to a subscription portal 300 of the primary subscriber entity 200 }; para 94 {Once authenticated, the primary subscriber entity 200 can provide the EID and other relevant information about the secondary subscriber entity 400 to the subscription portal 300… The information is communicated to the subscription portal 300 together with a request for a subscription (e.g., an eSIM profile) for the identified secondary subscriber entity 400..} [provisioning and request for subscription is service configuration request]; fig8; and see throughout the disclosure). 

Salmela discloses all of the subject matter as described above and further discloses that receiving a response message for the service configuration request message via the data network for the first SIM card (para 62 [obtains a list of subscription types from the subscription portal 300 in response to having provided the EID]; para 68-69; see throughout the disclosure). 
Regarding claims 5 and 10:
Salmela discloses all of the subject matter as described above and wherein subsequent to determining whether the data network for the first SIM card has been enabled and prior to transmitting the service configuration request message for the second SIM card via the data network for the first SIM card, the service processing method further comprises: outputting, when the data network for the first SIM card has been enabled, prompt information for prompting whether to transmit the service configuration request message for the second SIM card via the data network for the first SIM card (para 10-12 [selected subscription type]; para 61 [ways to select]); and upon the receipt of a positive result from a user to the prompt information, transmitting the service configuration request message for the second SIM card via the data network for the first SIM card (para 62-67; para 68 [in response to selected …], see throughout). 
Regarding claim 11:
Salmela discloses all of the subject matter as described above for claim 1 and further discloses a mobile communication terminal, comprising a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the 
Regarding claim 12:
Salmela discloses all of the subject matter as described above for claim 1 and discloses a computer-readable storage medium (para 22,99) storing therein a computer program, wherein the computer program is executed by a processor so as to implement the service processing method according to claim 1 (figures 9-11; para 44, 99-105). 
Regarding claims 14 and 16:
Salmela discloses all of the subject matter as described above and wherein subsequent to determining whether the data network for the first SIM card has been enabled and prior to transmitting the service configuration request message for the second SIM card via the data network for the first SIM card, the service processing method further comprises: outputting, when the data network for the first SIM card has been enabled, prompt information for prompting whether to transmit the service configuration request message for the second SIM card via the data network for the first SIM card (para 10-12 [selected subscription type]; para 61 [ways to select]); and upon the receipt of a positive result from a user to the prompt information, transmitting the service configuration request message for the second SIM card via the data network for the first SIM card (para 62-67; para 68 [in response to selected …], see throughout). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3,4,8,9,13,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmela et al. (US 2019/0253874) in view of Huang et al. (US 2021/0105740).
Regarding claims 3 and 8:
Salmela discloses all of the subject matter as described above except for specifically teaching that the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card. 
However, Huang in the same field of endeavor discloses a system and method for dual SIM dual standby device where the service configuration request is a supplementary service configuration request, and the supplementary service 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Nankandiyil in order to provide dual card dual standby dual pass terminal with modify ing the basic call with call holding or accepting with dual receive for improved user experience [8] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 
Regarding claims 4 and 9:
Salmela discloses all of the subject matter as described above and wherein an identifier of the second SIM card is carried in a data packet header field of the supplementary service configuration request (para 56 [EID], para 57-62). 
Regarding claims 13 and 15:
Salmela discloses all of the subject matter as described above except for specifically teaching that wherein the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the second SIM card. 
However, Huang in the same field of endeavor discloses a system and method for dual SIM dual standby device wherein the service configuration request is a supplementary service configuration request, and the supplementary service configuration request is a request for supplementing or modifying a basic service for the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Nankandiyil in order to provide dual card dual standby dual pass terminal with modify ing the basic call with call holding or accepting with dual receive for improved user experience [8] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631